Citation Nr: 0103271	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for dental 
disability, to include residuals of orthognathic surgery, 
hypesthesia of the left interior alveolar nerve, and 
myofascial pain dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1973 to April 1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 1998, a statement of the case was issued in December 
1998, and a substantive appeal was received in January 1999.  
Also in January 1999, the veteran testified at a personal 
hearing at the RO. 


FINDINGS OF FACT

1.  By rating decision in June 1994, entitlement to service 
connection was denied for dental disorders characterized as 
osteotomy, mandibular ramus, for mandible prognathism, and 
paresthesia, left inferior alveolar nerve; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2  Certain items of evidence received since the June 1994 
rating decision are, in connection with the other evidence of 
record, so significant that they must be considered to fairly 
decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  New and material evidence has been received, and the 
veteran's claim of entitlement to service connection for 
dental disability has been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a claim submitted in December 1992, the veteran sought 
service connection for all disorders treated in service, to 
include dental disorders, without specifically listing the 
diagnosed medical or dental conditions for which she wished 
to seek service connection.  She attached a list of major 
illnesses and operations, including treatment for dental 
conditions, to the claim for service connection.  By a June 
1994 rating decision, the RO denied the claim of entitlement 
to service connection for a dental disorder, having 
identified the dental disorder treated during service as 
osteotomy, mandibular ramus, for mandibular prognathism, and 
denied service connection for paresthesia, inferior alveolar 
nerve, on the basis that there was no evidence that the 
disorder was present.  The veteran was notified of that 
determination and furnished notice of appellate rights and 
procedures, but did not initiate an appeal with a timely 
notice of disagreement.  Accordingly, the June 1994 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

By a statement dated in December 1995 and received by VA in 
March 1996, the veteran requested "an increased rating for 
my service-connected dental conditions."  As the veteran had 
not been granted service connection for any dental disorder, 
this statement was interpreted as a request to reopen the 
December 1992 claim for service connection for a dental 
disorder.  A claim which is the subject of a prior final 
decision may be reopened only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence of record at the time of the June 1994 rating 
decision consisted of the veteran's service medical records 
and dental records, apparently submitted by the veteran, as 
well as a lengthy list of her illnesses and operations during 
service, prepared by the veteran.  The report of VA 
examination conducted in January 1994 was also of record, but 
that examination did not include a dental examination.  

Subsequent to the June 1994 rating decision, several items of 
relevant evidence have been associated with the claims file.  
The report of a February 1998 dental examination reflects 
that the veteran complained of pain on the left side of the 
jaw.  The report of a March 1998 MRI reflects that the 
veteran's range of motion of the jaw was more restricted on 
the right than on the left, and the right joint space was 
markedly thinned.  

The report of VA dental examination conducted in April 1998 
reflects that the veteran had "exquisitely tender" 
attachments of the temporalis masseter muscles on the left.  
The examiner noted that the upper partial denture was not 
well-constructed, and that her lower partial denture was not 
functional, due to physiologic shifting of the teeth over the 
years.  The April 1998 examination also disclosed hypesthesia 
of the lower lip and jaw ridge.  The examiner assigned four 
current dental diagnoses:  myofascial pain dysfunction 
secondary to poor occlusion; status post orthognathic surgery 
to correct mandibular prognathism; status post multiple teeth 
extractions in service in combination with the orthognathic 
surgery; and, hypesthesia, left interior alveolar nerve, 
secondary to jaw surgery.

In an August 1998 addendum to the April 1998 examination 
report, the examiner provided a specific opinion that the 
occlusion, or the way the teeth fitted together following the 
surgery for mandibular prognathism, was "certainly less than 
ideal," and that the fittings of the replacement partial 
dentures in service failed.  This left the veteran with 
secondary myofascial pain dysfunction, the examiner opined.  

The June 1994 rating decision reflects that the RO considered 
the claim for service connection for a dental disorder in 
relation to two identified diagnoses, characterized as 
osteotomy of mandible ramus, and paresthesia of the inferior 
alveolar nerve.  At that time, the RO did not consider 
service connection for a dental disorder diagnosed as 
myofascial pain dysfunction.  That diagnosis, which was 
identified on VA examinations conducted in 1998, is new.  
Moreover, it appears that newly received evidence suggests 
current evidence of nerve injury whereas the 1994 rating 
decision was based on a finding of no evidence of nerve 
injury.

The Board view's the veteran's underlying claim as one for 
dental disability, however diagnosed.  The evidence of a 
newly diagnosed dental disorders is certainly significant and 
given the medical complexity involved in differentiating the 
several dental disorders which have been referred to over the 
years, the Board finds that new and material evidence has 
been received to reopen the veteran's claim of service 
connection for dental disability, variously diagnosed.  

The Board notes here that the RO's new and material evidence 
analysis was initially conducted using the "reasonable 
possibility" standard which was deemed improper in Hodge.  
However, although the RO has not reviewed the matter under 
the Hodge standard, there is no prejudice to the veteran by 
the Board doing so in the first instance in view of the 
Board's finding that new and material evidence has been 
received.  The claim has been reopened.  38 U.S.C.A. § 5108.  


ORDER

The veteran's claim of entitlement to service connection for 
dental disability, to include residuals of orthognathic 
surgery, hypesthesia of the left interior alveolar nerve, and 
myofascial pain syndrome, has been reopened.  To this extent, 
the appeal is granted.  



REMAND

In view of the Board's finding that the veteran's dental 
disability claim has been reopened, further preliminary 
action by the RO is necessary before the Board may properly 
proceed with appellate review.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

Further, the Board also notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted assistance provisions to be more 
beneficial to the veteran. 

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following actions: 

1.  The RO should review the claims file 
and undertake any necessary actions to 
ensure compliance with the Veterans 
Claims Assistance Act of 2000, including 
obtaining any additional VA and private 
medical records pertinent to the dental 
disability issue. 

2.  The RO should schedule the veteran 
for a special VA dental examination.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All current dental 
disorders should be clearly reported and 
opinions as to etiology should be 
offered.  The examiner should also 
specifically determine whether the 
veteran has a current disorder of the 
left inferior alveolar nerve, or any 
other nerve disorder of the face.  The 
examiner should also determine whether 
the veteran has myofascial pain syndrome 
of the face.  As to all dental disorders 
found to be present, the examiner should 
offer opinions as to the relationship to 
service and to dental treatment afforded 
the veteran during her service, including 
whether any such current disorder related 
to treatment during service would be 
considered a usual effect of such 
surgical treatment in service.  A 
detailed rationale for all opinions 
expressed should be offered.  

3.  After the above development has been 
completed, the RO should review the 
record to ensure that all necessary 
development has been completed in full.  
After completion of any further 
development found necessary, the RO 
should readjudicate the claim of 
entitlement to service connection for 
dental disability as to all dental 
disorders found to be present.  The 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
appropriate time to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review. 

The veteran and her representative have the right to submit 
additional evidence and 


argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


